    Case 3:16-md-02741-VC Document 2336 Filed 12/14/18 Page 1 of 7




                         UNITED STATES COURT of APPEALS
ou o\STWG'^ 0^                   for the NINTH CIRCUIT
                                  Post Office Box 193939
                         San Francisco ,California 94119-3939
                                   415-355-8000


  RALPH A. APPLEGATE,
             PETITIONER,
                                                Case: 16-MDL-02741-VC
           vs .                                 Case : 3:18-CV-03363-VC
                                                Case: 18-72281


  MONSANTO COMPANY,
           RESPONDENT,

  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT of CALIFORNIA,
                                 RESPONDENT


           VOIDING of ORDER PROPOSED ofOCTOBER 17,2018

           1. Plaintiff Applegate requests Honorable Judge Vince Chhabria to

  void subject pleading as it is in error because plaintiff did not know on

  October 17,2018 that our Congress had written and passed a law after

  Donald Trump was in office on January 20,2018 ,that required U.S.

  government taking of all punitive damages of more than 9304 Roimdup

  Plaintiff's.


          2. Plaintiff is waiving plaintiffs punitive daimages if defendant

  Monsanto Company reasonably settles with plaintiff.



                                         p.l
Case 3:16-md-02741-VC Document 2336 Filed 12/14/18 Page 2 of 7
Case 3:16-md-02741-VC Document 2336 Filed 12/14/18 Page 3 of 7
Case 3:16-md-02741-VC Document 2336 Filed 12/14/18 Page 4 of 7
Case 3:16-md-02741-VC Document 2336 Filed 12/14/18 Page 5 of 7
Case 3:16-md-02741-VC Document 2336 Filed 12/14/18 Page 6 of 7
16-md-02741-VC Document 2336 Filed 12/14/18 Pag
